PER CURIAM.
Calissa Ann Sims was charged with actual or constructive possession of marijuana. She filed a sworn motion to dismiss. The State filed a traverse. After a hearing the trial court granted the motion to dismiss saying that the State’s traverse was factually and legally insufficient.
*474The decision came before this Court on appeal and was reversed in an opinion reported as State v. Sims, 601 So.2d 1346 (Fla.4th DCA1992). Thereafter the mandate was recalled and the opinion vacated obviously to allow Sims to file an answer brief which she had not earlier done. We have considered the appeal anew in light of Sims’ answer brief and are satisfied that our opinion finding the traverse sufficient was a correct decision. We now approve and adopt the earlier opinion reversing the trial court’s dismissal of the information against appellee.
REVERSED.
GLICKSTEIN, C.J., GUNTHER, J., and WALDEN, JAMES H„ Senior Judge, concur.